ORDER
PER CURIAM.
On consideration of the affidavit of Billy W. King, wherein he consents to disbarment in case no. 04-BS-1485 (BDN: 289-04) from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter dated December 10, 2004, from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, and it appearing that case no. 03-BG-623 (BDN: 307-00) by order of the Court on December 9, 2004, was removed from consideration on the regular calendar of December 10, 2004, and it further appearing that the Court need not reach the issue of sanction in case no. 03-BG-623 based on respondent’s consent to disbarment in case no. 04-BS-1485, it is this 30th day of December, 2004,
ORDERED that the said Billy W. King is hereby disbarred' by consent effective forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that case no. 03-BG-623 (BDN: 307-00) is hereby dismissed as moot.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except, upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys ■ and the effect of failure to comply therewith.